In a proceeding pursuant to *536Mental Hygiene Law § 9.60 to authorize assisted outpatient treatment, the appeal is from a judgment of tbie Supreme Court, Kings County (Cutrona, J.), dated December 18, 2000, which granted the petition.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Before this appeal was heard, the appellant signed a voluntary agreement to participate in an assisted outpatient treatment program and the challenged order and judgment has expired, thus rendering the appeal academic. We do not find that the appeal should be heard under the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715). Accordingly, the appeal must be dismissed. Ritter, J.P., O’Brien, Krausman and Adams, JJ., concur.